Citation Nr: 1030041	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-43 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a seizure disorder, claimed 
as blackouts spells.


REPRESENTATION


Appellant represented by:	Stephen Bennett, Attorney


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
March 1972 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge, commonly referred to 
as a Travel Board hearing.

In May 2009, the Board remanded this lone remaining claim for a 
disorder characterized by blackouts to RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  This additional development 
included, in particular, having the Veteran undergo a 
VA compensation examination for a medical nexus opinion 
concerning the etiology of his blackout spells, especially in 
terms of whether they date back to a similar episode in service.

The Veteran had this requested VA compensation examination in 
July 2009, and the AMC issued a supplemental statement of the 
case (SSOC) in December 2009 continuing to deny the claim.  An 
AMC Rating Board official also subsequently considered additional 
evidence in March 2010 and concluded there was no basis for 
changing the decision in that SSOC, so the claim is again before 
the Board.




FINDING OF FACT

The Veteran has a long-standing seizure disorder with associated 
blackouts that was first documented in January 1973 during his 
military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
seizure disorder was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board pointed out when previously remanding this claim in 
May 2009, the Veteran's service treatment records (STRs) include 
mention of an episode in January 1973 when he was found 
unconscious and lying face-down in a puddle.  The examiner noted 
syncope of undetermined etiology.  His STRs also indicate a motor 
vehicle accident in 1969, prior to service, when he sustained a 
fractured skull, was in a coma for three days, and had amnesia 
for 2-3 weeks.  The report of his July 1975 military separation 
examination attributed his complaints of dizziness and fainting 
spells to his psychiatric disorder (which since has been service 
connected).

The Veteran claims that, since that January 1973 episode in 
service, he has had periodic dizzy spells or blackouts where he 
loses consciousness for 1-2 minutes.



The Veteran's VA medical records show treatment for episodic loss 
of consciousness starting in August 2006.  And since there did 
not appear to be a definitive diagnosis for his symptoms, and as 
there were reports of similar symptoms in service, the Board 
determined a VA compensation examination for a medical nexus 
opinion was needed to fairly decide this claim - that is, 
to determine the likelihood his current blackout spells are 
traceable back to the one he experienced while in the military.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

The additional medical comment obtained on remand concerning this 
determinative issue indicates the probability of this correlation 
is at least as likely as not, so the claim must be granted with 
resolution of this reasonable doubt in the Veteran's favor.  
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (indicating an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology).

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  For a showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus, i.e., link between 
the claimed in-service disease or injury and the current 
disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A pre-existing injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  It is VA's 
burden to rebut the presumption of in-service aggravation.  See 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

VA's General Counsel has held that to rebut the presumption of 
sound condition when entering service under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service beyond its natural 
progression.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition" - that is, a worsening that existed 
not only at the time of separation but one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 183, 
189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Upon completion of the additional development of the claim the 
Board had directed in its May 2009 remand, the AMC continued to 
deny the claim in the December 2009 SSOC.  And an AMC Rating 
Board official also subsequently considered additional evidence 
in March 2010 and concluded there was no basis for changing the 
decision in that SSOC.

The AMC continued to deny the claim based on the notion the 
Veteran had a 
pre-existing condition when entering the military from the 
injuries he had earlier sustained in the motor vehicle accident 
in 1969, i.e., prior to service, which in turn was not aggravated 
during or by his military service.  But the AMC has made an 
impermissible determination of pre-existing disability because he 
appears to have recovered from those accident injuries by the 
time of beginning active duty in the military in March 1972.  
There was no indication of any pre-existing disability when 
entering service, absolutely no mention or notation of such 
whatsoever, so it must be presumed that he was in sound physical 
and mental health when entering service (at least as this relates 
to his syncope), especially since he was accepted into the 
military without reservation.  See Quirin v. Shinseki, 22 Vet. 
App. 390, 394-96 (2009) (indicating that only conditions that are 
documented in the report of the Veteran's military enlistment 
examination will be considered as "noted" when entering 
service).  Further concerning this, the Court has held on 
multiple occasions that lay statements by a Veteran concerning a 
pre-existing condition, alone, are insufficient to rebut this 
presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay witness 
does not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is recorded 
by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may not 
have diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 
(1994) (supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also LeShore v. Brown, 
8 Vet. App. 406 (1995) (the mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a medical 
professional.)



So not having rebutted the presumption of soundness when entering 
service, the determinative issue is whether the first documented 
instance of a blackout spell during service, in January 1973, 
represented the initial manifestation of a later diagnosed 
disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran claims to have continued experiencing similar 
blackout spells during the many years since service where he 
became lightheaded and lost consciousness.  He also says his wife 
often witnessed these occurrences and described them as his eyes 
taking on a faraway look just before losing consciousness for 2-4 
minutes.  The Veteran and his wife are competent, even as lay 
people, to proclaim having experienced or witnessed these types 
of blackout spells during the many years since his military 
service ended.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, either during 
service or since, even where not corroborated by contemporaneous 
medical evidence).  So their lay testimony regarding this need 
only also be credible to ultimately have probative value.  See 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

In the file is an August 1995 record from King's Daughters 
Hospital indicating the Veteran was admitted to that hospital 
following a motor vehicle accident, and that an 
electroencephalogram (EEG) and a head computerized tomography 
(CT) scan were unremarkable, within normal limits.  So, as 
mentioned, the first documented instance of another loss of 
consciousness since service was in August 2006 or thereabouts.

But the VA compensation examiner that was asked to evaluate the 
Veteran in July 2009 (to comply with the Board's remand 
directive) determined at the conclusion of this evaluation that 
the Veteran's symptoms, referring to the blackout spells, are 
certainly consistent with a seizure disorder of unspecified type.  
And of equal or even greater significance, this VA compensation 
examiner then goes on to indicate that, from a historical 
standpoint, it is just as likely as not this seizure disorder is 
long-standing and dates back to the episode in 1973 
during service, although he could not be more specific about its 
etiology.  In other comment, this VA compensation examiner 
acknowledged the Veteran has had trauma (presumably referring to 
the motor vehicle accident prior to service), but that he did not 
get a specific history of head trauma.  This VA compensation 
examiner also noted, in closing, that, if comprehensive 
neurological examination is not available in records, which he 
had not been able to access, then formal neurological examination 
and appropriate tests by a neurologist might provide 
more specific information.

Since submitted is a January 2010 letter from a VA staff 
psychiatrist indicating the Veteran has been a patient of his at 
the North Little Rock VA mental health clinic since July 2009 (so 
since the same month as that VA compensation examination).  This 
VA staff psychiatrist then goes on to discuss the Veteran's main 
complaint when first seen and indicates he suffered a significant 
head injury when involved in the motor vehicle accident in 1969 
(prior to service), which reportedly killed three of the 
passengers.  He appears, according to this VA staff psychiatrist, 
to have some significant cognitive deficits, including those with 
short-term and attentional difficulties (presumably as a result 
of the injuries he sustained in that pre-service accident, 
although this was not indicated expressly).  These cognitive 
problems, went on to note this VA staff psychiatrist, 
significantly impair the Veteran's functioning on a day-to-day 
basis.  The remainder of the statement from this VA staff 
psychiatrist concerned the treatment modality and results.  


He also indicated the Veteran's primary diagnosis was mood 
disorder secondary to traumatic brain injury, and that he 
believes the anxiety the Veteran outwardly shows is secondary to 
mood instability from his head injury, as well as his frustration 
in not being able to perform relatively simple tasks and to have 
an intact short-term memory.

Keep in mind, though, this additional evidence - obtained long 
after the fact, is not sufficient to rebut the presumption of 
soundness when the Veteran entered service.  So this VA staff 
psychiatrist's mention of cognitive deficits, etc., as residuals 
of head trauma sustained in that motor vehicle accident prior to 
service does not in turn, negate the fact that the first 
documented instance of a blackout spell (syncope) did not occur 
until January 1973, while the Veteran was already on active duty 
in the military.  And the July 2009 VA compensation examiner 
indicated that initial documented instance of syncope during 
service was the first manifestation of the Veteran's later 
diagnosed seizure disorder.  So the Veteran's lay testimony as to 
his continuous symptoms (recurrence of these blackouts) 
during the many years since service, when considered along with 
this July 2009 VA compensation examiner's opinion dating the 
seizure disorder and this associated symptom back to that 
incident in service, in January 1973, is sufficient to grant 
service connection.  See Horowitz v. Brown, 5 Vet. App. 217, 222-
23 (1993); Connolly v. Derwinski, 1 Vet. App. 566, 568-70 (1991).  
See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the favorable outcome, there is no need to discuss 
whether VA has satisfied its duties to notify and assist the 
Veteran with this claim pursuant to the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. § 5100, et seq.




ORDER

The claim for service connection for a seizure disorder with 
associated blackout spells is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


